Detailed Office Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/23/2020 has been entered. Claims 1, 40, 44, and 47 are amended. Claims 10 and 29-39 are cancelled. Claims 11-28 and 50 are withdrawn from examination. New claims 51 and 52 are added. Claims 1-9, 11-28, 40-49, 51, and 52 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant arguments on page 9 and top of page 10 of the submission of 11/23/2020 is similar to the after final argument of 9/23/2020 and was addressed in the Advisory Action of 10/15/2020.
Applicant’s argument that the specific shape of the second material of BASSEAS (US-2015/0030196), hereinafter BASSEAS, renders the combination unobvious, has been fully considered and found not to be persuasive (see submission of 11/23/2020, page 10).
Applicant states that according to the Advisory Action, the rejections are maintained because BASSEAS allegedly does not disclose the component 66 has having the specific features (i.e., flat top, flat bottom, symmetrical shape) characterized by Applicant, and because the measurements and proportion of an item in a figure cannot be relied upon). However, Applicant herein clarifies that the above remarks addressing BASSEAS are not based on measurements or proportion of the component 66. Rather, the above remarks are presented to show that BASSEAS does not teach forming the shape of the component 66 in-situ - i.e., the shape of component 66 of BASSEAS is not taught as being formed by delivering a material inside another material. While measurements and proportion of the component 66 in the figure cannot be relied upon, the configuration of the component 66 as presented in the figure forms part of the disclosure and teaching of BASSEAS. As can be clearly seen from the configuration of the component 66, it is not a blob having a random shape, but rather, it has a pre-formed well-defined shape. This indicates that the component 66 is formed first, and is then placed inside the hearing device. For at least the foregoing reasons, claim 1 and its dependent claims should be allowable.
	The Examiner respectfully disagrees. Nowhere in BASSEAS, the specific structure of component 66 is disclosed or specifically it is disclosed that component 66 is not a blob. Applicant assigns a very specific structure or configuration or proportion to the component 66 (flat top/bottom and symmetrical dome shape). There is no factual evidence for this specific structure in BASSEAS’s disclosure.
The Applicant only refers to FIG. 15 of BASSEAS as the evidence. The Applicant infers a very specific shape based on that illustration only. Let us refer back to the specification of BASSEAS as related to FIG. 15.   
In describing FIG. 15, BASSEAS does not assign a specific structure to the component 66 and does not explicitly exclude a blob structure for this component [0063]}. BASSEAS only states that component 66 can be a sound dampening filling {[0063]}. A filling material takes the shape of the cavity that it fills. As such it will assume that shape and not a predetermined shape as Applicant alleges. The Examiner is of the opinion that had the shape of the sound dampening filling been critical, it would have been described in detail by BASSEAS.
 	Additionally, Applicant states that the component 66 is formed first, and is then placed inside the hearing device. There is no factual evidence for this statement as well. BASSEAS teaches that the interior of the housing can contain a sound dampening filling 66; the sound dampening filling 66 can be comprised of gels, foams, liquids or air and can further block or diminish sounds from reaching the eardrum {[0063]}. 
BASSEAS does not teach the shape of 66 and the method of its incorporation into the housing. Also note that the materials disclosed by BASSEAS are indeed fillings that can take the shape of the cavity. For example, it would be impossible to pre-shape “air” and “liquid” and then place them into a cavity. Air cannot be pre-shaped to a “flat top, flat bottom, symmetrical partial dome” as characterized by the Applicant.
Applicants arguments that amended limitations into claim 1 are not disclosed by the cited prior arts of BASSEAS and SORRENTINO (US-2016/0221234), hereinafter SORRENTINO, have been fully considered and found not to be persuasive (submission of 11/23/2020, top of page 11).
Applicant states that in the interest of advancing prosecution, claim 1 has been amended to recite "the mold comprises a second port configured to receive the second material, and a first channel for directing the second material to displace the first material of the wall of the housing of the earpiece while the first material is in uncured form". BASSEAS and SORRENTINO also do not disclose or suggest these features. In particular, there is nothing in BASSEAS and SORRENTINO that discloses or suggests directing a second material to a first material of a wall of a housing of an earpiece to displace the first material of the wall of the housing of the earpiece while the first material is in uncured form.
	The Examiner respectfully disagree. This amended limitation is similar to those originally recited in claims 45 and 46. SORRENTINO discloses that the second material is injected while the first material is fluid and flowable (uncured) and displaces the first material {[0045]-[0047]}. Since this is an amended limitation its detailed rejection is disclosed in the 35 USC 103 rejection section below.
Applicant has introduced new claims 51 and 52, but does not state where the written description support for these new claims can be found (see submission of 111/23/2020, page 11). The Examiner could not locate the written description support for these new claims. As such these claims are rejected under 35 USC 112(a) section below. In the interest of compact prosecution, the Examiner has also provided teachings from SORRENTINO that read on these claims (see 35 USC 103 rejection section). 
Claim Objections
Claim 47 is objected to because of the following informalities:  in line 2, add “the” before “first channel”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 51 and 52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
These claims recite the limitation “the internal part of the hearing device having a shape that is unknown” in line 3. It is understood that any internal part has a shape. However, there is no written description support in the instant disclosure that indicates this shape to be “unknown”. As such this limitation is considered new matter with no written description support and is rejected. 
In the interest of compact prosecution, the Examiner has given patentable weight to these claims and has also provided teachings from cited prior arts that read on these claims (see 35 USC 103 rejection section below).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 40, 41, 44-49, 51, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over BASSEAS (US-2015/0030196), hereinafter BASSEAS, in view of SORRENTINO (US-2016/0221234), hereinafter SORRENTINO.
The Examiner has reproduced the relevant figures of BASSESS with appropriate annotations and has pasted them below for the analysis of claim 1. Reference to the individual components of this annotated figure is made.
Regarding claim 1, BASSEAS teaches an apparatus that reads on the applicant claim of An apparatus for forming a component for a hearing device, the component comprising an earpiece having a housing {[abstract] an in-ear earphone (the component or earpiece) featuring a housing, [0002] the in-ear earphone having an integral custom molded member (the mold is the apparatus that made the earpiece)}, 
the housing {(c) filled with the 2nd material, also see [0063] indicating that in another embodiment, instead of electronics, the housing can be filled with another material in FIG. 15} comprising a wall made from a first material, wherein the earpiece comprises a second material surrounded by the first material {(b), and (c), (g) is the wall that is made from first material, note that (b) surrounds (c)}.
Note that the above limitations in the preamble are recitations of the structural element of the earpiece product that is acted upon by the claimed mold apparatus of claim 1. The inclusion of the material or article worked upon by the apparatus being claimed does not impart patentability to the claim and does not limit the apparatus (see MPEP 2115). 
the apparatus {FIGS. 11A and 16} comprising: a mold having an interior cavity {(a)} for containing the first material and the second material {(b) and (c)}; 
wherein the mold comprises a first port {(e)} configured to receive the first material of the wall of housing {(b)}; 


    PNG
    media_image1.png
    440
    763
    media_image1.png
    Greyscale

As indicated above, BASSEAS teaches that the second material (c) is within the first material (b). BASSEAS, however, is silent on injection of the second material while the first material is injected via port (e). BASSEAS does not explicitly disclose how the 2nd material is introduced. It only discloses that the interior of housing can contain a sound dampening filling (the 2nd material (c)) {[0063]}. One of ordinary skill in the art will be highly motivated to seek a method and a mold apparatus that can accommodate this material within material molding.
In the same filed of endeavor that is related to molding of two materials within each other, SORRENTINO discloses an apparatus that reads on the applicant claim of wherein the mold comprises a second port configured to receive the second material [abstract], [FIG. 3] mold 100 comprises of the second port 121 to receive the 2nd material 134 that resides within the 1st material 124}, 
and a first channel for directing the second material to displace the first material of the wall of housing of the earpiece while the first material is in uncured form {[FIG. 3] 130 is the 1st channel that directs 134 to within 124, note that 124 makes wall of the housing that house the second material within, [0045]-[0047] note the displacement of the first material, note the first material remain liquefied and flowable (thus uncured) when the second material is injected so that it can displaces it}.
	At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the 2nd port and the 1st channel of SORRENTINO into the apparatus of BASSEAS and have introduced the sound damping filling (the 2nd material (c)) of BASSEAS within the first material (b) of BASSAEAS as injection molding of the first material is progressing. 
As indicated above and since BASSEAS is silent on how the 2nd material is introduced in the mold, an artisan would have been highly motivated to seek a mold apparatus that is capable of performing this sandwich or material-within-material molding. The art that the artisan seeks is SORRENTINO. Furthermore, the advantage of the mold apparatus as disclosed by SORRENTINO is that inexpensively and conveniently both materials can be injected into the mold in a sandwich configuration such that the second material can be contained within the first material {[0001], [0045]-[0047]}.
Regarding claim 2, BASSEAS teaches an apparatus that reads on the applicant claim of wherein the mold comprises a single-use mold {[0058] the injection mold 42 
	Regarding claims 3 and 5, The Examiner takes the position that a source of material is not part of the apparatus of the instant claims which is a mold.  Nevertheless, BASSEAS teaches an apparatus that reads on the applicant claim of further comprising a first source of the first material (claim 3) and further comprising a second source of the second material (claim 5) {[0059] the creation of a composite mold from two different materials (first and second), note that these materials come from a source}.
Regarding claims 4 and 7, the Examiner notes the material acted upon by an apparatus does not limit the apparatus {see e.g. MPEP 2115}.  Nevertheless, BASSEAS teaches an apparatus that reads on the applicant claim of wherein the first material comprises silicone or urethane (claim 4) and wherein the second material comprises silicone gel, silicone foam, urethane gel, or urethane foam (claim 7) {[0051] note the use of silicone (first material), [0063] foam or gel, [0049] note that foam can be polyurethane}.
Regarding claim 6, and limitation of “wherein the mold also comprises a second channel for directing the second material to within the first material” as noted under claim 1 analysis, the combination of BASSEAS and SORRENTINO discloses the first channel for introducing the second material to within the first material, but is silent on a second channel.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have duplicated the channel of the combination above for directing the second material to within the first material, since it has been held that a 
One would have been motivated to have duplicated this channel in the mold for the purpose of expediting the introduction of the second material to within the first material and thus increase the production yield and thus decrease the cost of the molded article.
Regarding claim 8, The Examiner takes the position that a source of material is not part of the apparatus of the instant claims which is a mold.  Nevertheless, BASSEAS teaches an apparatus that reads on the applicant claim of further comprising a source of liquid or air for displacing some of the first material after the first material is delivered inside the mold {[0073] alternatively, the cavities can be filled with a sound dampening materials such as air or liquid (thus, displacing the first material)}.
Regarding claim 9, BASSEAS teaches wherein the mold comprises a custom mold {[0043] As presented herein, embodiments of the subject invention are directed to an in-ear earphone having a custom molded housing}.
Regarding claim 40 (also see pasted figure above), BASSEAS teaches an apparatus that reads on the applicant claim of An apparatus for forming a first component for a first hearing device, the first component comprising an earpiece having a housing {[abstract] an in-ear earphone (the first component or first hearing device) featuring a housing, [0002] the in-ear earphone having an integral custom molded member (the mold is the apparatus that made the earpiece)}, 
the housing {(c) filled with the 2nd material, also see [0063] indicating that in another embodiment, instead of electronic the housing can be filled with another  comprising a wall made from a first material, wherein earpiece comprises a second material surrounded by the first material {(b), and (c), (g) is the wall that is made from first material, note that (b) surrounds (c)}.
Note that the limitations cited above (in the preamble) are recitations of intended use of the claimed apparatus. The apparatus of BASSEAS must only be capable of being used in the manner as the instant invention to cover the rest of claim 1 limitations as indicated below. 
the apparatus {FIGS. 11A and 16} comprising: a mold having a first interior cavity {(a)} for containing the first material and the second material {(b) and (c)}; 
wherein the mold comprises a first port {(e)} configured to receive the first material of the wall of housing {(b)}; 
As indicated above, BASSEAS teaches that the second material (c) is within the first material (b). BASSEAS, however, is silent on injection of the second material while the first material is injected via port (e). BASSEAS does not explicitly disclose how the 2nd material is introduced. It only discloses that the interior of housing can contain a sound dampening filling (the 2nd material (c)) {[0063]}. One of ordinary skill in the art will be highly motivated to seek a methods and a mold apparatus that can accommodate this material within material molding.
In the same filed of endeavor that is related to molding of two materials within each other, SORRENTINO discloses an apparatus that reads on the applicant claim of a first source of the second material for delivering the second material into the first interior cavity to displace the first material of the wall of the housing of the earpiece while the first material is in uncured form {see analyses of claims 3 and 4 above [abstract], [FIG. 3] 122 is the source of 2nd material 134 that is delivered into the 1st material 124 in the cavity 101, note that 124 makes wall of the housing that house the second material within, [0045]-[0047] note the displacement of the first material with the first mold cavity, note the first material remain liquefied and flowable (thus uncured) when the second material is injected so that it can displaces it}. 
	At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the capabilities of the mold apparatus of SORRENTINO into the apparatus of BASSEAS and have introduced the sound damping filling (the 2nd material (c)) of BASSEAS with the first material (b) of BASSAEAS as injection molding of the first material is progressing. 
As indicated above and since BASSEAS is silent on how the 2nd material is introduced in the mold, an artisan would have been highly motivated to seek a mold apparatus that is capable of performing this sandwich or material within material molding. The art that the artisan seeks is SORRENTINO. Furthermore the advantage of the mold apparatus as disclosed by SORRENTINO is that inexpensively and conveniently both materials can be injected into the mold in a sandwich configuration such that the second material can be contained within the first material {[0001], [0045]-[0047]}.
Regarding claim 41, the source of the materials being a first and second syringe are not part of the apparatus which is a mold.  Therefore BASSEAS meets the claims.
Regarding claims 44 and 47 limitation of “wherein the second material is different from the first material”, the Examiner notes the material acted upon by an apparatus wherein the second material is different from the first material, {[0046], [0063] note the teaching that the housing in another embodiment can be filled with a gel and foam that is different from first material, i.e. softer}.
Regarding the remainder limitations of claim 44 and 47:
“further comprising a channel (claim 41), and wherein the first channel (claim 47) is configured to direct the second material to within the wall of housing formed or being formed by the first material”
The first channel recited in claim 47 to direct the second material into the first material was analyzed in detail in claim 1 (see above). 
The limitation of a channel in claim 41 is identical to the first channel recited in claim 1 and as set forth in the rejection of claim 1, at the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the channel of SORRENTINO into the apparatus of BASSEAS and have introduced the sound damping filling of BASSEAS within the first material of BASSAEAS as injection molding of the first material is progressing (see analysis of claim 1 above).
Regarding claims 45 and 46 and the limitation of “the channel is configured to direct the second material into the first material while the first material in in uncured from”, the Examiner notes that these limitations recite what the disclosed apparatus is configured to do. The Examiner has shown an apparatus with similar components (combination of BASSEAS and SORRENTINO). Apparatus claims covers what a device 
Nevertheless, SORRENTINO teaches that the second material is injected into the first material while the first material is still in liquid form and flowable {[0045]} and the second material displaces or pushes the first material to flow deeper in the mold {[0047]}. As set forth in the analysis of claims 1 and 40 above, it would have been obvious at the effective filing date of the instant invention to have incorporated the teaching of SORRENTINO into the apparatus of BASSEAS. Thus, as discussed above, this requires the two resins of BASSEAS (see claims 4 and 7) be in flowable or uncured form. 
Regarding claims 48 and 49 and the limitation of “wherein at least a part of the mold is configured to form an earpiece channel surrounded by at least some of the first material and at least some of the second material”, the Examiner notes that these limitations recite what the disclosed apparatus is configured to do. The Examiner has shown an apparatus with similar components (combination of BASSEAS and SORRENTINO). Apparatus claims covers what a device is, not what a device does. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. “configured to do”) does not differentiate the claimed apparatus from a prior art apparatus” {see MPEP 2114 (II)}. It is Examiner’s position 
Nevertheless, SORRENTINO teaches that the second material is injected into the first material with a channel extending into the mold and this channel while in the mold is in contact or surrounded by the first material 124 and the tip of channel is surrounded by the second material 134 {[FIG. 3]}. As set forth in the analysis of claims 1 and 40 above, it would have been obvious at the effective filing date of the instant invention to have incorporated the teaching of SORRENTINO into the apparatus of BASSEAS. Thus, as discussed above, when the two resins of BASSEAS (see claims 4, 7, 45 and 46) are cured this channel is created.
Regarding claims 51 and 52 limitation of “wherein the mold is configured to allow the second material to form an internal part of the hearing device inside the first material, the internal part of the hearing device having a shape that is unknown before the second material is delivered inside the mold”, these claims are rejected under 112(a) section above.
Nevertheless, SORRENTINO shows that the second material forms an internal part of the first material and the shape of this internal part is determined as the injection is done and is thus unknown beforehand {[FIG. 3] note the second material 134 forms an internal part of the first material 124 and it is shaping while being injected into 12}.
As previously set forth in the rejection of claim 1, at the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the channel of SORRENTINO into the apparatus of BASSEAS and have introduced the sound damping filling of BASSEAS or the second material within the first .
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over BASSEAS and SORRENTINO as applied to claim 40 above and further in view of JUNEAU (WO 00/70911), hereinafter JUNEAU.
Regarding claim 41, combination of BASSEAS and SORRENTINO discloses all the limitations of claim 40. This combination, however, is silent on the method of delivery of the material to the cavities of the mold.  The Examiner argued above that the source of the material was not limiting on an apparatus claim to a mold (i.e. the syringe is not part of the mold).
In the alternative, and in the same field of endeavor that is related to manufacturing of soft hearing aid, JUNEAU discloses an apparatus that reads on the applicant claim of wherein the first source of the second material comprises a first syringe {[page 11, lines 20-25] In Figure 15, syringe 47 can be used to inject liquid polymeric or elastomeric material, such as silicone, through needle 48 into cavity 74 of mold 71. In this fashion, the cavity 74 is filled with soft polymeric or elastomeric material and encapsulates the electronic components that are below openings 95, 96. Additionally, the material injected through needle 48 surrounds receptacle 76, closely conforming to its curved wall 77 and flat walls 78, 79}.
At the filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have included teachings of JUNEAU in the apparatus of combination of BASSEAS and SORRENTINO, and have delivered the first or the [page 11, lines 20-25]}.
Claims 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over BASSEAS and SORRENTINO as applied to claim 40 above, and further in view of STOIBER (US-2008/0113061), hereinafter STOIBER.
Regarding claim 42 and 43, combination BASSEAS and SORRENTINO discloses all the limitation of claim 40. As discussed, the Examiner argued above that the source of the material was not limiting on an apparatus claim to a mold (i.e. the syringe or source is not part of the mold). Thus, the combination above meets the last limitation of claim 42 and all of claim 43.
 The Combination above, however, is silent on multi-sectional mold that can produce a second component (first limitation of claim 42).
In the same filed of endeavor that is related to molding machines, STOIBER discloses an apparatus that reads on the applicant claim of wherein the apparatus is also for forming a second component for a second hearing device, the apparatus comprising a second interior cavity {[0024] it is advantageous to provide a mold whose mold parts have multiple sections for multiple mold articles Indicating a mold with a second cavity. This allows an increase in capacity. This is readily possible in particular in the case of a mold with which multiple mold articles are arranged side by side because these can then be removed more easily and more rapidly}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have modified teachings of BASSEAS and [0024]}.
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over BASSEAS, SORRENTINO, and STOIBER as applied to claim 42 above and further in view of JUNEAU.
Regarding claim 43, combination of BASSEAS, SORRENTINO, and STOIBER discloses all the limitations of claim 42. They, however, are silent on the method of delivery of the material to the cavities of the mold.  The Examiner argued above that the source of the material was not limiting on an apparatus claim to a mold (i.e. the syringe is not part of the mold)
In the alternative, In the same field of endeavor that is related to manufacturing of soft hearing aid, JUNEAU discloses an apparatus that reads on the applicant claim of wherein the first source of the comprises a first syringe, and the second source comprises a second syringe {[page 11, lines 20-25] In Figure 15, syringe 47 can be used to inject liquid polymeric or elastomeric material, such as silicone, through needle 48 into cavity 74 of mold 71. In this fashion, the cavity 74 is filled with soft polymeric or elastomeric material and encapsulates the electronic components that are below openings 95, 96. Additionally, the material injected through needle 48 surrounds receptacle 76, closely conforming to its curved wall 77 and flat walls 78, 79}.
At the filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have included teachings of JUNEAU in the apparatus of [page 11, lines 20-25]}.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             /JACOB T MINSKEY/Primary Examiner, Art Unit 1748